Citation Nr: 0304573	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  00-20 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative osteoarthritis of the lumbar spine.

2.  Entitlement to service connection for arteriosclerosis 
and peripheral vascular disease of the legs (claimed as 
bilateral feet and leg disability).

3.  Entitlement to service connection for conjunctivitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran retired in May 1978, after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claims.  The RO in San Diego, 
California, currently has jurisdiction over the veteran's 
claims folder.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in July 2001, a 
transcript of which is of record.

As an additional matter, the Board notes that the veteran had 
also perfected an appeal on the issues of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and a skin disability.  However, service connection was 
established for these disabilities by a November 2002 rating 
decision.  In view of the foregoing, these issues have been 
resolved and are not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran engaged in combat while on active duty.

3.  The veteran's degenerative disc disease and degenerative 
osteoarthritis of the lumbar spine, arteriosclerosis and 
peripheral vascular disease of the legs, and conjunctivitis 
were first diagnosed many years after his period of active 
duty.

4.  The preponderance of the medical evidence is against a 
finding that the veteran's degenerative disc disease and 
degenerative osteoarthritis of the lumbar spine, 
arteriosclerosis and peripheral vascular disease of the legs, 
and conjunctivitis began during or are causally related to 
any incident of active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
degenerative disc disease and degenerative osteoarthritis of 
the lumbar spine, arteriosclerosis and peripheral vascular 
disease of the legs, and conjunctivitis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2002)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (August 
29, 2001).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims of service 
connection by various documents, including the January 2000 
rating decision, the September 2000 Statement of the Case 
(SOC), correspondence dated in March 2001, and the November 
2002 Supplemental Statement Case (SSOC).  In addition, the 
March 2001 correspondence specifically addressed the 
applicability of the VCAA to the facts of the case.  As such, 
the veteran was kept apprised of what he must show to prevail 
in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the RO accorded the veteran multiple 
examinations in conjunction with his claims.  Further, it 
does not appear the veteran has identified any pertinent 
evidence that is not of record.  He also had the opportunity 
to present testimony in support of his claims at the July 
2001 personal hearing.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


General Background.  The veteran contends, in essence, that 
he has a current low back disorder, a bilateral leg disorder, 
and conjunctivitis due to injuries sustained while engaged in 
combat, to include when he stepped on a land mine in 1967.  

The veteran's service medical records reflect that his eyes, 
lower extremities, and spine were all clinically evaluated as 
normal on his April 1958 enlistment examination.  However, 
while his left eye was shown to have distance vision of 
20/20, his right eye had distance vision of 20/400 
correctable to 20/20.  It was noted that he had defective 
vision.  On a concurrent Report of Medical History, the 
veteran indicated that he had not experienced eye trouble, 
lameness, nor "trick" or locked knee, but that he had 
experienced cramps in his legs.  He also indicated that he 
wore glasses.

The veteran's service medical records reflect that he 
sustained multiple rib fractures, a fractured right clavicle, 
and a mild brain concussion in August 1965 after being 
involved in a jeep accident.  

Records from April 1967 reflect that the veteran was 
hospitalized with numerous corneal foreign bodies.  It was 
also indicated that he had abrasions, and corneal avulsions.  
Further, records from May 1973 and April 1978 show a 
diagnosis of symptomatic anisometropia.  His service medical 
records also reflect that he was treated on multiple 
occasions for calluses and plantar warts of the feet.  

On his May 1978 retirement examination, the veteran's feet, 
lower extremities, and spine were all clinically evaluated as 
normal.  However, it was indicated that his eyes required 
special evaluation due to his anisometropia.  He indicated on 
a concurrent Report of Medical History that he had both eye 
and foot trouble, and that he had stepped on a mine in 1967 
while in Vietnam.  Nevertheless, he indicated that he had not 
experienced "trick" or locked knee, nor recurrent back 
pain.

Nothing in the veteran's service medical records shows a 
competent medical diagnosis of degenerative disc disease, 
degenerative osteoarthritis of the lumbar spine, 
arteriosclerosis and peripheral vascular disease of the legs, 
and/or conjunctivitis.

The record reflects the veteran was awarded the Purple Heart 
and the Combat Infantryman's Badge, among other medals and 
citations, during his active service.

Also on file are various VA and private medical records 
which, together, cover a period from 1979 to 2002.

At an October 1979 VA medical examination, the veteran 
complained of chest pains, defective vision, and bilateral 
foot problems (calluses) due to having stepped on a land mine 
during service.  He also indicated that his callouses were 
due to in-service walking.  On orthopedic examination, it was 
noted, in part, that his paravertebral musculature was well-
developed and not spastic, contracted, fibrotic, nor 
atrophic.  He was able to bend forward and touch his toes 
with both hands with ease.  Further, his neck, back, 
shoulders, and upper extremities were found to be 
unrestricted and symptom free.  In addition, his hips, knees, 
ankles, and feet were found to have normal motion with no 
restrictions manifested.  Diagnoses following the orthopedic 
examination were fracture, right clavicle, healed and 
nonsymptomatic with deformity; history of fracture, left 3rd 
and 5th ribs, healed with no residuals; and tender plantar 
callosity, 5th, bilateral.  On visual examination, it was 
noted that he sustained shrapnel in both eyes in 1967.  
Diagnoses following examination were anisometropia, 
associated with defective vision of right eye, developmental; 
very small, few foreign bodies, superficially, in the corneas 
of both eyes; and refractive error, developmental.

No findings of a low back disorder, arteriosclerosis and 
peripheral vascular disease of the legs, and/or 
conjunctivitis were made on the October 1979 VA medical 
examination.

A January 1980 rating decision established service connection 
for, among other things, tender plantar metatarsal 
callousite, 5th, bilateral; and small foreign bodies, 
superficial, in cornea bilateral eyes.  

On a September 1984 VA medical examination, the veteran was 
found to have tender, plantar callouses overlying the 5th 
metatarsal bones, bilaterally.  Further, his eyes were found 
to have 20/30 distant vision, with fundi and extraocular 
movements being normal.  As with the October 1979 VA medical 
examination, there were no findings of a low back disorder, 
arteriosclerosis and peripheral vascular disease of the legs, 
and/or conjunctivitis.

The veteran subsequently underwent a VA eye examination in 
April 1985, at which he complained of occasional pain, 
swelling, or irritation of the eyes; difficult vision at 
night or in rain weather; an occasional dulling film which 
would block his vision when watching television, driving, or 
reading.  While this examination indicated defective vision, 
there were no findings conjunctivitis.

In a March 1996 private medical statement, E. A. R., M.D., 
reported that the veteran was currently under his medical 
care for, among other things, eye strain.  Dr. R  stated that 
this was caused by the necessity of reading small script in 
Department of State manuals and having to focus for hours on 
computer screens.  In a subsequent July 1996 statement, Dr. R 
reported that the veteran's current medical conditions 
included atherosclerotic vascular heart disease manifested by 
angina pectoris; bilateral post-traumatic arthropathy of the 
knees; and eye strain.  Regarding the angina, it was noted 
that the veteran attributed his increased stress and the re-
occurrence of his post-traumatic stress episodes as a 
possible etiology, and it was also noted that he had a strong 
direct family history of heart disease.  With respect to eye 
strain, it was noted that he had experienced a markedly 
progressive diminution in his vision, which he directly 
attributed to his work requirements of having to focus on 
manuals, State Department lists, and CRT screens under 
impatient, anxious, and demanding circumstances daily, 
sometimes as long as 14 hours per day.  In regard to his 
knees, it was indicated that he experienced repetitive trauma 
to his knees as a result of innumerable low altitude 
parachute drops into hostile territory.  He reported that it 
was impossible to tend to these injuries at that time, and 
that they were greatly complicated by the hot, humid, climate 
they were forced to operate in.  Moreover, in his 25+ year 
occupation as an INS agent, he had hours of prolonged 
standing, and arthritis inevitably established itself in 
these traumatized joints.

The veteran underwent a VA arranged eye examination in 
September 1999.  At this examination, he reported that in 
April 1967 while in Vietnam he was blown up by a land mine, 
sustaining multiple injuries including shrapnel and a 
concussive blast to both eyes especially the right.  He 
reported that since that time he had had  blurred vision with 
or without glasses, especially with the right, and chronic 
mild irritation of both eyes.  Following examination of the 
veteran, the examiner diagnosed: 1) right corneal scar 
(leukoma), traumatic; 2) right traumatic cataracts; 3) right 
macular retinal edema; 4) follicular conjunctivitis, both 
eyes non-traumatic; and 5) narrow angle glaucoma suspect 
right eye, traumatic.  Moreover, the examiner opined that the 
veteran's injury in 1967 caused diagnoses 1, 2, 3, and 5.  
(Service connection is currently in effect for glaucoma of 
the right eye, macular retinal edema of the right eye, 
traumatic cataract of the right eye, and small foreign bodies 
in the corneas of both eyes.)  As such, it was indicated that 
this injury did not cause diagnosis 4, the follicular 
conjunctivitis.  In fact, it was specifically noted that the 
veteran's conjunctivitis was nontraumatic in origin.  

VA outpatient treatment records from February 2001 reflect 
treatment for complaints of low back pain.

X-rays taken of the lumbosacral spine in March 2001 revealed 
mild degenerative disc disease at the L4-5 level, as well as 
mild facet joint osteoarthritis.  There was no facture or 
dislocation.

At an April 2001 VA orthopedic examination, the examiner 
noted that the examination was in conjunction with an appeal 
case for knee problems, summarized pertinent medical records 
regarding this claim including the October 1979 VA medical 
examination and the 1996 statement from Dr. R, and noted that 
he (the examiner) had been asked to commented on whether or 
not the veteran had the kind of jumps from a helicopter that 
he described.  Following examination of the veteran, the 
examiner diagnosed a soft tissue injury of the left lower 
extremity, probably from stepping on a mine in Vietnam in 
1967.  In addition, the examiner commented that the vascular 
supply was decreased in the left lower extremity, and that 
this was a cold extremity.  The examiner stated that the 
veteran did indeed have damage to the left lower extremity, 
but that the knees were essentially equal and he did not find 
any real abnormality.  Although the veteran did have atrophy 
of the muscles and decreased reflexes on the left side, the 
examiner thought that the decrease in reflexes was due to the 
muscle power and nothing else.  Further, the examiner 
recommended that the veteran be seen by a vascular surgeon 
for evaluation.  

X-rays taken of both knees in conjunction with this 
examination revealed moderate narrowing of both 
patellofemoral compartments compatible with bilateral 
chondromalcia patellae, but that the images were otherwise 
unremarkable.

VA outpatient records from June 2001 note that the veteran 
had vascular disease and chronic low back pain following 
sudden onset of pain in February, thought to be acute low 
back strain, but did not respond to conservative measures 
initially.  It was also noted that a March 2001 MRI had 
revealed severe spondylosis with narrowing of central canal 
and R foramen.  With respect to pertinent medical history, it 
was stated that he had recurrent low back pain, with an 
injury in service and frequent exacerbations.  

At his July 2001 personal hearing, the veteran testified that 
he sustained multiple injuries after stepping on a land mine 
while on active duty, and described the circumstances 
thereof.  He also indicated that he injured his spine and 
legs while performing combat air assaults.

The veteran subsequently underwent a new VA orthopedic 
examination in August 2001, as well as a VA arteries, veins, 
and miscellaneous examination.  Both examiners indicated that 
the veteran's claims file had been reviewed.

At the VA orthopedic examination, the examiner noted, in 
part, that based upon the April 2001 examination and 
associated X-rays, the examination of the knees was 
completely normal with no indication of any form of knee 
arthritis or chondromalacia identified.  Further, the 
examiner stated that chondromalacia quite literally meant 
softening of the articular cartilage, and was not a condition 
that could be diagnosed by X-ray examination as the cartilage 
did not appear in the X-rays.  Rather, it was a condition 
that could only be diagnosed by clinical examination or by 
direct observation at the time of the surgical procedure.  
Additionally, the examiner stated that frequently, in 
association with softening and narrowing of the articular 
cartilage, X-rays might indicate this narrowing, and, 
therefore, the X-ray interpretation would be that findings 
were "compatible with" the diagnosis of chondromalacia.  
Nevertheless, the mere fact that the findings were 
"compatible with " chondromalacia did not make the 
diagnosis, nor did it confirm the diagnosis.  According to 
the examiner, it merely stated just what it said, that the X-
ray findings were "consistent with" chondromalacia.  
Moreover, the examiner stated that the April 2001 examination 
gave no indication of any form of intraarticular pathology, 
including chondromalacia, and that his own brief evaluation 
of the veteran's knees failed to identify any findings 
consistent with this diagnosis.  Thus, the April 2001 X-rays 
were merely indicative of the radiologist's interpretation of 
the appearance of the films, and in no way represented a 
diagnostic evaluation for this particular condition.  
Consequently, the examiner concluded that there was 
absolutely no indication of any form of knee pathology, 
including chondromalacia.

With regard to the veteran's low back claim, the examiner 
stated, in part, that it was difficult for him to accept the 
fact that a significant injury might have occurred to the 
veteran's back at the time of his reported injuries in 1967, 
some 34 years ago, which might have been responsible for the 
mild degenerative changes reported on the veteran's X-rays.  
The examiner also noted that the MRI study revealed evidence 
of what appeared to be significant disc herniation at the L4-
5 level, which was consistent with the development of mild 
degenerative changes at the affected level.  Moreover, the 
examiner reiterated that it was difficult for him to accept 
that these changes were related to the injuries that occurred 
some 34 years ago.  The examiner stated that if significant 
injuries had occurred at that time, one would expect to see 
rather significant changes as opposed to "mild facet joint 
osteoarthritis" and "mild degenerative disc disease."  
Thus, the examiner opined that it was more likely than not 
that the degenerative changes noted at the L4-5 level in the 
veteran's X-rays were not related to the events occurring in 
1967.

At the VA arteries, veins, and miscellaneous examination, it 
was noted, in part, that the veteran's symptoms started 
occurring shortly after his release from the hospital in 
1967, but that he had been unable to find anything in the 
service medical records indicating that the veteran sought 
treatment for such complaints during service.  In addition, 
it was noted that some of the veteran's old records indicated 
that many of his symptoms of the lower extremity were due to 
radiculopathy.  Diagnosis following examination of the 
veteran was generalized arteriosclerosis and peripheral 
vascular disease, left greater than the right.  Further, the 
examiner opined that these symptoms were secondary to 
occlusive arterial disease and that it was not likely that 
there was a relationship between the trauma and the 
generalized arteriosclerosis and occlusive vessel disease. 


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including cardiovascular disease, 
arteriosclerosis, and arthritis, that are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C. § 5103A(d) (West Supp. 
2002). 

As mentioned above, the record reflects the veteran served in 
combat during his period of active duty.  The provisions of 
38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred or aggravated 
by such service, satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for degenerative disc disease and 
degenerative osteoarthritis of the lumbar spine; 
arteriosclerosis and peripheral vascular disease of the legs 
(claimed as bilateral feet and leg disability); and 
conjunctivitis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

Here, the veteran's account of the injuries he sustained in 
combat are accepted as true in the absence of clear and 
convincing evidence to the contrary.  Also, there is evidence 
to support his account of stepping on a land mine in 1967, 
sustaining injuries to his eyes, among other things.  
Further, there are current medical diagnoses of degenerative 
disc disease and degenerative osteoarthritis of the lumbar 
spine, arteriosclerosis and peripheral vascular disease of 
the legs, and conjunctivitis.  However, the record reflects 
that these disabilities were first diagnosed many years after 
service.  There were no findings of any of these disabilities 
on VA medical examinations conducted in October 1979, 
September 1984, or April 1985.  Moreover, the Board finds 
that the preponderance of the evidence is against a finding 
that any of these disabilities originated as a result of the 
veteran's active service, to include the injuries he 
sustained in combat.

As detailed above, the September 1999 VA arranged eye 
examination diagnosed conjunctivitis, but it was not included 
among the conditions which the examiner found attributable to 
the veteran's in-service injuries.  Further, the examiner 
specifically determined that the conjunctivitis was non-
traumatic in origin.  No competent medical opinion is 
otherwise of record which attributes this disability to 
service.  Therefore, the Board concludes that the 
preponderance of the evidence is against a finding that the 
conjunctivitis was incurred in or aggravated by active 
service.

With respect to the veteran's degenerative disc disease and 
degenerative osteoarthritis of the lumbar spine, the August 
2001 VA orthopedic examiner opined that this disability was 
not related to service.  Similarly, the clinician who 
conducted the August 2001 VA arteries, veins, and 
miscellaneous examination, opined that the veteran's 
arteriosclerosis and peripheral vascular disease of the legs 
was not causally related to service.  Both of these opinions 
were based upon examination of the veteran and review of his 
claims file.  Further, no competent medical opinion is on 
file which specifically refutes the conclusion of either of 
these clinicians.  Thus, the Board concludes that the 
preponderance of the evidence is against these claims as 
well.

The Board acknowledges that the June 2001 VA outpatient 
record noted that the veteran's pertinent medical history 
included recurrent low back pain with an in-service injury 
and frequent exacerbations.  However, this appears to be 
nothing other than the veteran's reported medical history.  
Moreover, no additional comments or opinions were made by a 
competent medical clinician regarding the veteran's reported 
history.  As the Court has noted, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  LeShore v. 
Brown, 8 Vet. App. 406, 410 (1995).

The Board further notes that the April 2001 VA orthopedic 
examiner stated that the veteran did have a soft tissue 
injury of the left lower extremity, probably from having 
stepped on a mine in Vietnam in 1967.  However, he also 
indicated that the decreased vascular supply was a separate 
condition.  More importantly, the examiner indicated that 
this condition be evaluated by a vascular surgeon.  When the 
veteran was subsequently evaluated by an appropriately 
qualified individual at the August 2001 VA arteries, veins, 
and miscellaneous examination, this examiner determined that 
the condition was not related to service.  Inasmuch as this 
opinion was based upon both examination of the veteran and 
review of the medical records, which would have included the 
April 2001 VA orthopedic examination, the Board finds that it 
is entitled to more weight with respect to the etiology of 
the veteran's arteriosclerosis and peripheral vascular 
disease.

As an additional matter, the Board notes that the veteran 
initially sought service connection for an unspecified 
disability of the legs and feet.  However, the only 
disability of the feet shown by the medical evidence are his 
plantar metatarsal callosities, for which service connection 
has already been established.  In addition, while the medical 
records from Dr. R indicated bilateral knee problems, the 
subsequent findings on the April 2001 and August 2001 VA 
orthopedic examinations are against a finding that there are 
any current disabilities of either knee.  In the absence of 
proof of a present disability there can be no valid claim.  
See 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Further, these VA examinations attributed the 
veteran's leg problems to peripheral vascular disease.  
Consequently, there is no basis for the Board to consider 
whether the veteran is otherwise entitled to a grant of 
service connection for a bilateral disability of the legs and 
feet other than arteriosclerosis and peripheral vascular 
disease.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for degenerative disc disease and 
degenerative osteoarthritis of the lumbar spine; 
arteriosclerosis and peripheral vascular disease of the legs 
(claimed as bilateral feet and leg disability); and 
conjunctivitis.  As such, these claims must be denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board notes that in making this determination it 
was cognizant of the provisions of 38 U.S.C.A. § 1154(b).  
However, the veteran's claims were not denied on the basis of 
what he described occurred during combat.  In fact, his 
account of the injuries he sustained in combat was accepted 
as true.  Rather, his claim was denied because the 
preponderance of the medical evidence was against a finding 
that his current disabilities were incurred as a result of 
these injuries.


ORDER

Entitlement to service connection for degenerative disc 
disease and degenerative osteoarthritis of the lumbar spine 
is denied.

Entitlement to service connection for arteriosclerosis and 
peripheral vascular disease of the legs (claimed as bilateral 
feet and leg disability) is denied.

Entitlement to service connection for conjunctivitis is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

